         Case 2:17-cv-00517-ER Document 37 Filed 12/07/18 Page 1 of 24
            Case 2: 17-cv-00517-ER Document 35-2 Filed 08/16/18 Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 R. ALEXANDER ACOSTA,
 SECRETARY OF LABOR,
 UNITED STATES DEPARTMENT OF
 LABOR,

                     Plaintiff,
                                                       I Civil Action No. 2: 17-cv-0517
         v.

 FOX BINDERY, INC. a/k/a FOX GROUP, a
 corporation; HENRY J. FOX, individually, and
 as President and/or owner of FOX BINDERY,
 INC.;                                                 I
                     Defendants.                       I
                                    CONSENT JUDGMENT

       Plaintiff, Secretary of Labor, United States Department of Labor, hereinafter referred to

as "Plaintiff' or "the Secretary," has filed his Complaint alleging violations of the Fair Labor

Standards Act of 1938, 29 U.S.C. § 201, et seq. (hereinafter "the Act"). Defendants named

above, hereinafter referred to as "Defendants" or "Employers," have appeared by counsel, and

hereby agree to the entry of this Consent Judgment without contest. It is, therefore, upon motion

of the attorneys for Plaintiffs and for cause shown:


       ORDERED, ADJUDGED AND DECREED that Defendants, their officers, agents,

servants, and all persons acting or claiming to act on their behalf and interest be, and they hereby

are, permanently enjoined and restrained from violating the provisions of Sections 6, 7, 11 (c),

and 15 of the Act, in any manner, specifically:

       1.      Defendants shall not, contrary to Section 6 of the Act, pay to any of their employees

who in any workweek are engaged in commerce or in the production of goods for commerce, or

employed in an enterprise engaged in commerce or in the production of goods for commerce, within



                                                                                            EXHIBIT 1
         Case 2:17-cv-00517-ER Document 37 Filed 12/07/18 Page 2 of 24
             Case 2:17-cv-00517-ER Document 35-2 Filed 08/16/18 Page 2 of 8




the meaning of the Act, wages at rates less than those which are now, or which in the future may

become, applicable under Sections 6 and 15(a)(2) of the Act.

        2.          Defendants shall not, contrary to Section 7 of the Act, employ any of their

employees including, but not limited to, any of their employees working at any business location

owned, operated, and/or controlled by Defendants, and at any other business location at which their

employees perform work, in any workweek when they are engaged in commerce or employed in an

enterprise engaged in commerce, within the meaning of the Act, for workweeks longer than the

hours now, or which in the future become, applicable under Sections 7 and 15(a)(2) of the Act,

unless the said employees receive compensation for their employment in excess of the prescribed

hours at a rate equivalent to one and one-half times the regular rates applicable to them.

        3.          Defendants shall not fail to make, keep, and preserve adequate records of their

employees and of the wages, hours, and other conditions and practices of employment

maintained by them including, but not limited to, any of their employees working at any business

location owned, operated, and/or controlled by Defendants, and at any other business location at

which their employees perform work, as prescribed by the Regulations issued pursuant to

Section 1 l(c) and 15(a)(5) of the Act and found at 29 C.F.R. Part 516.

       4.           Defendants shall not discharge or take any retaliatory action against any of their

employees, whether or not directly employed by Defendants, because the employee engages in

any of the following activities pursuant to Section 15(a)(3) of the Act:

               i.          Discloses, or threatens to disclose, to a supervisor or to a public agency,

any activity, policy, or practice of the Employers or another employer, with whom there is a

business relationship, that the employee reasonably believes is in violation of the Act, or a rule or

regulation promulgated pursuant to the Act;

                    ii.    Provides information to, or testifies before, any public agency or entity
           Case 2:17-cv-00517-ER Document 37 Filed 12/07/18 Page 3 of 24
               Case 2:17-cv-00517-ER Document 35-2 Filed 08/16/18 Page 3 of 8



conducting an investigation, hearing or inquiry into any alleged violation of the Act, or a rule or

regulation promulgated pursuant to the Act, by the Employers or another employer with whom

there is a business relationship;

                      m.     Objects to, or refuses to participate in any activity, policy or practice

which the employee reasonably believes is in violation of the Act, or a rule or regulation

promulgated pursuant to the Act.

          It is further ORDERED, ADJUDGED and DECREED by the Court that:

          5.          Defendants are enjoined and restrained from withholding gross back wages in the

sum total amount $274, 183.32, and are jointly and severally liable for the payment of

$274, 183.32 in liquidated damages, due certain employees and former employees of Defendants

set forth and identified in Schedule A, which is attached as Exhibit A hereto and made a part

hereof.

          6.          Regarding the matter of the civil money penalty, Defendants have agreed that the

amount currently due and payable is $50,000, that they are jointly and severally liable for this

amount, that such assessment has become the final order of the Secretary of the Department of

Labor, and that they waive any and all rights to appeal or contest such assessment.

          7.          Defendants shall pay the above referenced amounts in accordance with the

installment agreement, including interest, detailed on Exhibit B, which is attached hereto and

incorporated herein. Payments made in accordance with the installment agreement shall be made

as follows:

                 i.          For payments related to the back wages and liquidated damages, the

Defendants will provide a certified check, bank check, or money order made payable to "Wage

and Hour Division-Labor," and mailed to:

                                U.S. Department of Labor, Wage & Hour Division
                                       The Curtis Center, Suite 850 West
         Case 2:17-cv-00517-ER Document 37 Filed 12/07/18 Page 4 of 24
          Case 2: 17-cv-00517-ER Document 35-2 Filed 08/16/18 Page 4 of 8



                                    170 South Independence Mall West
                                       Philadelphia, PA 19106-3317

The check or money order shall bear the following reference: Case ID# 1698143. You also have

the option to pay online by ACH transfer, credit card, or debit card by going to

https://www.pay.gov/public/form/start/77689032 or www.pay.gov.

               11.      For the payment related to the civil money penalty, the Defendant will

 provide a cashier's check or certified check made payable to Wage and Hour Division-Labor," and

 mailed to:

                           U.S. Department of Labor, Wage & Hour Division
                                  The Curtis Center, Suite 850 West
                                  170 South Independence Mall West
                                     Philadelphia, PA 19106-3317

The check or money order shall bear the following reference: Case ID# 1698143. You also have

the option to pay online by ACH transfer, credit card, or debit card by going to

https://www.pay.gov/public/form/start/77734139 or www.pay.gov.


              m.       The Secretary, through the Wage and Hour Division, shall distribute the

back wages (less any applicable federal taxes, withholdings, and deductions) and liquidated

damages payments to the employees and former employees, or to their estates, as set forth in

Schedule A. Schedule A will show for each individual the gross back pay due (subject to legal

deductions), and liquidated damages. Any sums not distributed to the employees or former

employees on Schedule A, or to their estates, because of inability to locate the proper persons or

because of such persons' refusal to accept such sums, shall be deposited with the Treasurer of the

United States pursuant to 29 U.S.C § 216(c). Defendants shall remain responsible for all tax

payments considered to be the "employer's share," including, but not limited to, FICA.

              iv.      A thirty (30) calendar-day grace period shall be allowed for receipt of each

payment that is required by this section and Exhibit B of this Consent Judgment. If Defendants fail
             Case 2:17-cv-00517-ER Document 37 Filed 12/07/18 Page 5 of 24
             Case 2:17-cv-00517-ER Document 35-2 Filed 08/16/18 Page 5 of 8



to make any payment set forth in Exhibit B of this Consent Judgment within thirty (30) calendar-

days of notice of non-payment being sent to Defendants or their counsel of record, all remaining

installment payments shall become due immediately.

        8.            It is FURTHER ORDERED, ADJUDGED, AND DECREED that if Defendants fail

to make the payments as set forth in Paragraph 7 above, upon notice to the Defendants, the Court

shall, upon a showing of cause, appoint a Receiver to effectuate all of the terms of this Consent

Judgment. In the event a Receiver is appointed:

                 i.         Defendants shall cooperate with the Receiver in all respects, and shall

provide to the Receiver any and all information which the Receiver may require to carry out its

appointment and in accordance with the authority given to the Receiver pursuant to applicable law

at the time of appointment.

                11.         All the expenses of the accountant or Receiver shall be borne solely by the

Defendants.

               m.          If the Court appoints a Receiver, the Receiver shall serve until the payment

of the monetary terms of this Judgment are satisfied.

               iv.         The Receiver shall have full authority to: collect the Defendants' assets and

report his/her findings to the Court and the parties; to redeem and/or liquidate the Defendants' assets

and tum over the proceeds to the Secretary; ifthe asset is a debt that is due, collect it and tum over

the proceeds to the Secretary; to analyze all indebtedness and where deemed appropriate seek

restructuring; to analyze all transfers of the Defendants' assets; to prevent waste or fraud; and to do

all acts and take all measures necessary or proper for the efficient performance of the duties under

this Judgment.

        9.        Within thirty days of the entry of an order approving this Order, Defendants will, to

the extent such information is in their possession or control, provide the Administrator with the
         Case 2:17-cv-00517-ER Document 37 Filed 12/07/18 Page 6 of 24
          Case 2:17-cv-00517-ER Document 35-2 Filed 08/16/18 Page 6 of 8



current or last known address, telephone number, and social security number (or individual taxpayer

identification number (if either are known)) of each individual identified on the attached Schedule

A.

       10.     Neither Defendants nor anyone on their behalf shall directly or indirectly solicit or

accept the return or refusal of any sums paid under this Consent Judgment. Any such amount shall

be immediately paid to the Secretary for deposit as above, and Defendants shall have no further

obligations with respect to such returned monies. If recovered wages have not been claimed by the

employee or the employee's estate within three years of the entry of this Consent Judgment, the

Secretary shall deposit such money with the Treasury in accordance with Section 16(c) of the Act.

       11.     The parties agree that the instant action is deemed to solely cover Defendants'

business and operations for the relevant period for all claims raised in the Complaint as a result of

the Secretary's investigation. The parties agree that the filing of this action and the provisions of

this Judgment shall not, in any way, affect, determine, or prejudice any and all rights of any person

specifically named on Schedule A or the Secretary for any period after March 6, 2016, or any

persons, be they current or former employees, not specifically named on Schedule A, insofar as

such rights are conferred and reserved to said employees by reason of Section l 6(b) of the Act.

       12.     Defendants agree that they are employers within the meaning of Section 3(d) of the

 Fair Labor Standards Act, 29 U.S.C. § 203(d).

       13.     By entering into this Consent Judgment, Plaintiff does not waive his right to conduct

future investigations of Defendants under the provisions of the FLSA and to take appropriate

enforcement action, including assessment of civil money penalties pursuant to Section 16(e) of the

FLSA, with respect to any violations disclosed by such investigations.
      Case 2:17-cv-00517-ER Document 37 Filed 12/07/18 Page 7 of 24
       Case 2:17-cv-00517-ER Document 35-2 Filed 08/16/18 Page 7 of 8




      14.    It is FURTHER ORDERED, ADJUDGED AND DECREED that each party shall

bear its own fees and other expenses incurred by such party in connection with any stage of this

proceeding including, but not limited to, attorney fees which may be available under the Equal

Access to Justice Act, as amended.



                                        ,l)L f t'Jl~~\.
                                            HON. EDUARDO c. ROBIIBNG
                                            UNITED STATES DISTRICT JUDGE
       Case 2:17-cv-00517-ER Document 37 Filed 12/07/18 Page 8 of 24
        Case 2:17-cv-00517-ER Document 35-2 Filed 08/16/18 Page 8 of 8




                                                 For the Secretary:

Defendants have appeared by counsel and          Kate S. O'Scannlain
he:reby consent to the entry of this Judgment.   Solicitor of Labor

For the Employers Fox Bindery fuc. and Henry     Oscar L. Hampton III
Fox:                                             Regional Solicitor



                                                 J dana L. Greenwal
Individually, and as Owner of Fox Bindery,         nior Trial Attorney
Inc.                                             215-861-5129


s~~;:~J_(__,                                     Bertha M. Astorga
Attorney for Defendants                          Attomt:y
Clark Hill                                       215-861-5126
One Commerce Square
2005 Market Street, Suite 1000                   U.S. Department of Labor
Philadelphia, PA 19103                           Office of the Solicitor, Region III
215-640-8515                                     Suite 630E, The Curtis Center
313-309-6950 (fax)                               170 S. Independence Mall West
srawitt@clarkhill.com                            Philadelphia, PA 19106-3306
                                                 215-861-5162 (fax)

                                                 U.S. DEPARTMENT OF LABOR

                                                 Attorneys for Plaintiff
                                                 U.S. Department of Labor
          Case 2:17-cv-00517-ER Document 37 Filed 12/07/18 Page 9 of 24
             Case 2:17-cv-00517-ER Document 35-3 Filed 08/16/18 Page 1of14
                                   SCHEDULE A

                                                    Liquidated
    Employee Name              Back wages                                Total Due
                                                     Dama2es
 I Abreau, Luis            $         226.50     $          226.50    $        453.00
 2 Aguilera, Jessica       $       1,596.26     $        1,596.26    $      3,192.52
  ) Alba, Alexander        $         434.47     $          434.47    $        868.94
 4 Alegria, Jose          $          123.13     $          123.13   $         246.26
 5 Alexis, Elvis          $            20.00    $           20.00   $          40.00
   E
   ) Alvarez, Mario       $           26.56    $            26.56   $           53.12
   7 Andrade, Francisco   $       1,748.77     $        1,748.77    $       3,497.54
   8 Anh, Hoa             $          413.41    $          413.41    $         826.82
   ) Anh, Kim             $          113.63    $           113.63   $         227.26
 ]() Anh, Lan             $          114.51    $           114.51   $         229.02
 11 Anh, Phuong           $         285.06     $          285.06    $         570.12
 12 Anh, Quynh            $           87.76    $            87.76   $         175.52
 13 Anh, Tram             $           41.34    $            41.34   $          82.68
 14 Aponte, Chilli        $           30.00    $            30.00   $          60.00
 15 Arbolay, Anthony      $           87.78    $            87.78   $         175.56
 IE) Arriaza, Norma       $          182.88    $           182.88   $         365.76
 17 Avila, Cintya         $          179.19    $           179.19   $         358.38
 18. Ba, Lee              $           36.54    $            36.54   $          73.08
 19· Baez, Aracelis       $           32.00    $            32.00   $          64.00
2() Barrientos, Sergio    $       6,576.00     $        6,576.00    $      13,152.00
21 Beitre, Aracelys       $         211.53     $          211.53    $         423.06
I I Black, Siu            $           20.00    $            20.00   $          40.00
     Bonilla, Ivonne      $           21.56    $            21.56   $          43.12
24 Bourdiero, Rosa        $         733.91     $          733.91    $       1,467.82
25 Bui, Michael           $         152.47     $          152.47    $         304.94
26·Bui, Thanh             $       1,539.08     $        1,539.08    $       3,078.16
27 C, Thong               $           38.25    $            38.25   $          76.50
28 Calderon, Cristino     $         161.25     $          161.25    $         322.50
29 Canales, Jony          $         241.00     $          241.00    $         482.00
30 Cardoza, Glorimar      $         201.69     $          201.69    $         403.38
31 Cassanova, Javier      $       1,707.06     $        1,707.06    $       3,414.12
     Castro, Johana       $       1,015.36     $        1,015.36    $       2,030.72
33 Castro, Oscar          $       3,088.66     $        3,088.66    $       6,177.32
34 Chan, Fung             $         319.00     $          319.00    $         638.00
35 Chanh, Thong           $           27.31    $            27.31   $          54.62
36 Chau, Khanh            $         132.65     $          132.65    $         265.30
37 Che, Kim               $           20.00    $            20.00   $          40.00
38 Chea, Sophie           $           44.13    $            44.13   $          88.26
39 Checo, Tomas           $           63.41    $            63.41   $         126.82
40 Chhuth, Molica         $           91.25    $            91.25   $         182.50
41 Chieu, Bich            $           20.25    $            20.25   $          40.50
42 Chin, Ha               $           49.36    $            49.36   $          98.72


                                       Page 1of14
         Case 2:17-cv-00517-ER Document 37 Filed 12/07/18 Page 10 of 24
             Case 2:17-cv-00517-ER Document 35-3 Filed 08/16/18 Page 2 of 14
                                   SCHEDULE A

                                                    Liquidated
   Employee Name                Back wages                              Total Due
                                                     Damaees
 43 Cintron, Maribel        $         165.63    $         165.63    $         331.26
 44 Cintron, Maricela       $         166.13    $         166.13    $        332.26
 45 Contreras, Carmen      $        1,930.95    $       1,930.95   $       3,861.90
 4E) Coronado, Enger       $        1,975.27   $        1,975.27   $       3,950.54
47 Cruz, Aurelia           $           78.38   $           78.38   $          156.76
48 Cruz, Erika             $       4,825.23    $       4,825.23    $       9,650.46
49 Cu, Lenh                $           41.50   $           41.50   $           83.00
5() Cueto, Victor          $           20.00   $           20.00   $           40.00
51 Dai, Trang              $           44.63   $           44.63   $           89.26
52 Dam, Le Le              $           53.50   $           53.50   $         107.00
53 Dang, Bi                $          419.10   $          419.10   $         838.20
54 Dang, My                $           48.75   $           48.75   $           97.50
55 Dang, Vinh              $           63.00   $           63.00   $         126.00
56·Dao, Hoa                $       1,710.70    $       1,710.70    $       3,421.40
57 Dao, Hung               $          139.97   $          139.97   $         279.94
58 Dao, Mai                $           34.75   $           34.75   $           69.50
59 Dao, Quynh              $          181.32   $          181.32   $         362.64
60 Dao, Thuy               $           21.25   $           21.25   $           42.50
61 Do, An                  $           52.50   $           52.50   $         105.00
62 Do, Khuong              $           32.00   $           32.00   $           64.00
63 Do, Kim                 $       1,825.10    $       1,825.10    $       3,650.20
64 Do, Quy                 $           52.00   $           52.00   $         104.00
65 Do, Tan                 $         346.88    $         346.88    $         693.76
66 Do, Tony                $         539.26    $         539.26    $       1,078.52
67 Do, Trong               $           47.00   $           47.00   $           94.00
68 Do, Tung                $         487.38    $         487.38    $         974.76
69 Do, Tuong               $       2,676.75    $       2,676.75    $       5,353.50
70 Do, Yen                 $       1,790.08    $       1,790.08    $       3,580.16
71 Du, Dinh                $           73.25   $           73.25   $         146.50
72 Du, Due                 $         109.40    $         109.40    $         218.80
73 Du, Khanh               $       1,527.58    $       1,527.58    $       3,055.16
74 Du, Nhung               $         737.13    $         737.13    $       1,474.26
75 Du, Quan                $           21.38   $           21.38   $          42.76
76 Du, Tam                 $           33.25   $           33.25   $           66.50
77 Du, Tuyen               $           48.94   $           48.94   $           97.88
78 Du, Van                 $         176.72    $         176.72    $         353.44
79 Duarte, Christian       $         163.87    $         163.87    $         327.74
80 Estrella, Eliana        $         135.34    $         135.34    $         270.68
81 Ferreira, Marselino     $       1,270.39    $       1,270.39    $       2,540.78
82 Figueroa, Roberto       $       6,558.51    $       6,558.51    $      13,117.02
83 Fumes, Alberto          $         279.88    $         279.88    $         559.76
84 Garcia, Brunilda        $           44.00   $           44.00   $          88.00


                                        Page 2of14
          Case 2:17-cv-00517-ER Document 37 Filed 12/07/18 Page 11 of 24
              Case 2: 17-cv-00517-ER Document 35-3 Filed 08/16/18 Page 3 of 14
                                     SCHEDULE A

                                                   Liquidated
    Employee Name               Back wages                            Total Due
                                                    Damae:es
  85 Garcia, Javier         $         792.41   $         792.41   $      1,584.82
  86 Garcia, Mary           $          30.00   $          30.00   $          60.00
  87 Garcia, Natalie        $          88.44   $          88.44   $         176.88
  88 Gomez, Teresa          $         323.82   $         323.82   $        647.64
  89 Gonzalez, Christian    $         300.47   $         300.47   $        600.94
  90 Guardado, Blanca       $          37.81   $          37.81   $          75.62
  91 Guillen, Franklin      $       2,960.00   $       2,960.00   $      5,920.00
  92 Ha, Khanh              $         199.53   $         199.53   $        399.06
  93 Ha, Thu                $          24.00   $          24.00   $          48.00
  94 Hai, Le                $          21.31   $          21.31   $          42.62
  95 Hai, Nguyen            $          30.00   $          30.00   $          60.00
  96 Hao, Kim               $          25.38   $          25.38   $          50.76
  97 Heang, Sok             $          66.00   $          66.00   $        132.00
  98 Hernandez, Christina   $       3,822.52   $       3,822.52   $      7,645.04
  99 Hernandez, Javier      $         546.72   $         546.72   $      1,093.44
I 00 Hervochon, Paul        $         174.49   $         174.49   $        348.98
101 Ho, Dong                $         778.79   $         778.79   $      1,557.58
102 Ho, Heip                $          42.13   $          42.13   $          84.26
103 Ho, Hon                 $         223.69   $         223.69   $        447.38
104 Ho, Lan                 $          21.75   $          21.75   $          43.50
105 Ho, Phuoc               $         239.06   $         239.06   $        478.12
106·Hoa, Anh                $         374.19   $         374.19   $        748.38
107 Hoa, Sen                $          25.75   $          25.75   $          51.50
108 Hoang, De               $          37.50   $          37.50   $          75.00
109 Hoang, Hai              $          66.50   $          66.50   $        133.00
110 Hoang, Khanh            $         105.50   $         105.50   $        211.00
111 Hoang, Nhu              $          71.00   $          71.00   $        142.00
112 Hoang, Thanh            $          39.81   $          39.81   $          79.62
113 Hoang, Viet             $         684.06   $         684.06   $      1,368.12
114 Hoi, Tong               $          31.00   $          31.00   $          62.00
115 Hong, Tuyet             $         333.13   $         333.13   $        666.26
116 Hua, Nhung              $          60.25   $          60.25   $        120.50
117 Hue, Linh               $          45.88   $          45.88   $          91.76
118 Hunh, Mai               $          65.00   $          65.00   $        130.00
119 Huong, De               $          38.75   $          38.75   $          77.50
120 Huyhh, Gai              $          27.00   $          27.00   $          54.00
121 Huynh, Anh              $        206.38    $        206.38    $        412.76
122 Huynh, Anh              $          36.51   $          36.51   $          73.02
123 Huynh, Ba               $          27.63   $          27.63   $          55.26
124 Huynh, Chau             $          27.75   $          27.75   $          55.50
125 Huynh, Choi             $          30.00   $          30.00   $         60.00
126 Huynh, Diem             $        401.07    $        401.07    $        802.14


                                        Page 3of14
         Case 2:17-cv-00517-ER Document 37 Filed 12/07/18 Page 12 of 24
            Case 2: 17-cv-00517-ER Document 35-3 Filed 08/16/18 Page 4 of 14
                                   SCHEDULE A

                                                  Liquidated
    Employee Name             Back wages                             Total Due
                                                   Damages
12 7 Huynh, Gai           $          188.63   $         188.63   $        377.26
 12 8 Huynh, Hoa          $         236.15    $         236.15   $        472.30
 12{) Huynh, Hue          $           53.38   $          53.38   $         106.76
13() Huynh, Huu           $           33.19   $          33.19   $          66.38
 13 I Huynh, Joey         $           45.19   $          45.19   $          90.38
132 Huynh, Khoi           $       2,650.32    $       2,650.32   $      5,300.64
13_3 Huynh, Kim           $       4,092.39    $       4,092.39   $      8,184.78
134 Huynh, King           $         258.82    $         258.82   $        517.64
13.J- Huynh, Koi          $           30.00   $          30.00   $          60.00
l 3t) Huynh, Lan          $         404.75    $         404.75   $        809.50
137 Huynh, Mai            $         164.38    $         164.38   $        328.76
138 Huynh, Mi             $           76.50   $          76.50   $        153.00
    ) Huynh, My           $         363.25    $         363.25   $        726.50
14() Huynh, Nathan        $       2,606.86    $       2,606.86   $      5,213.72
14 1 Huynh, Quang         $         748.04    $         748.04   $      1,496.08
142 Huynh, Sinh           $           35.63   $          35.63   $          71.26
14'.'; Huynh, Tam         $         244.06    $         244.06   $        488.12
144 Huynh, Thoa           $           34.38   $          34.38   $          68.76
145 Huynh, Thu            $       1,474.73    $       1,474.73   $      2,949.46
14(:) Huynh, Van          $           66.88   $          66.88   $        133.76
147 Huynh, Xinh           $       1,261.53    $       1,261.53   $      2,523.06
148 Jie, Hua              $           25.00   $          25.00   $          50.00
14{) K, Sing              $           45.00   $          45.00   $          90.00
15() Kemchank, Keo        $         783.57    $         783.57   $      1,567.14
151 Kheang, Ponnie        $         207.50    $         207.50   $        415.00
152 Kieu, Thuy            $         916.66    $         916.66   $      1,833.32
153 Kong, Hong            $         904.63    $         904.63   $      1,809.26
154 Ky, Hy                $         426.91    $         426.91   $        853.82
155 La, Duoc              $         305.06    $         305.06   $        610.12
156 La, Lien              $       1,248.29    $       1,248.29   $      2,496.58
157 Lam, Ha               $           50.25   $          50.25   $        100.50
158 Lam, Hoang            $           21.06   $          21.06   $          42.12
159 Lam, Phong            $           99.70   $          99.70   $        199.40
160 Lam, Phuong           $           63.23   $          63.23   $        126.46
161 Lam, Thanh            $          49.50    $          49.50   $          99.00
162 Lan, Kim              $         178.72    $         178.72   $        357.44
163 Lan, La               $          43.69    $          43.69   $          87.38
164 Lang, My              $         849.75    $         849.75   $      1,699.50
165 Lap, Huy              $          31.75    $          31.75   $         63.50
166 Lap, Hy               $          94.63    $          94.63   $        189.26
167 Le, Austin            $          28.50    $          28.50   $          57.00
168 Le, Bay               $          32.00    $          32.00   $         64.00


                                       Page 4of14
          Case 2:17-cv-00517-ER Document 37 Filed 12/07/18 Page 13 of 24
            Case 2:17-cv-00517-ER Document 35-3 Filed 08/16/18 Page 5 of 14
                                  SCHEDULE A

                                                     Liquidated
    Employee Name               Back wages                                 Total Due
                                                      Dama2es
  16<) Le, Be               $           72.88    $            72.88    $          145.76
  17() Le, Bieh             $           46.13    $           46.13     $           92.26
 17 l Le, Binh              $           33.63    $           33.63     $           67.26
 172 Le, Bua                $         515.69     $          515.69     $       1,031.38
 17.:''Le, Canh             $         604.77     $         604.77      $       1,209.54
 174 Le, Cho               $           29.38     $           29.38     $           58.76
 175 Le, Cuong             $          251.41    $          251.41     $          502.82
 176J Le, Due              $          249.09    $          249.09     $          498.18
 177 Le, Dung              $          123.13    $           123.13    $          246.26
 178 Le, Hanh              $          650.50    $          650.50     $       1,301.00
 179 Le, Hien              $          121.44    $           121.44    $          242.88
 18() Le, Hieu             $          140.50    $          140.50     $          281.00
 181 Le, Hong              $          510.13    $          510.13     $       1,020.26
 182 Le, Hung              $           65.69    $            65.69    $          131.38
 183 Le, Khanh             $       2,430.51     $        2,430.51     $       4,861.02
 184 Le, Kiem              $           53.31    $            53.31    $          106.62
 185 Le, Kim               $       2,068.52     $        2,068.52     $       4,137.04
 I 8E) Le, Lien            $       l, 123.47    $        1,123.47     $       2,246.94
 187 Le, Linh              $         290.72     $          290.72     $          581.44
 188 Le, Loan              $           41.22    $            41.22    $            82.44
189 Le, Mai                $           64.35    $            64.35    $          128.70
 190 Le, Mui               $           60.50    $            60.50    $          121.00
 191 Le, Nam               $         435.44     $          435.44     $          870.88
192 Le, Ngot               $          113.75    $          113.75     $          227.50
 193 Le, Nguyet            $          129.56    $          129.56     $          259.12
 194 Le, Nhu               $           38.63    $            38.63    $            77.26
195 Le, Nhy                $           31.00    $            31.00    $            62.00
196·Le, Nu                 $           79.75    $            79.75    $          159.50
197 Le, Phuong             $           89.75    $            89.75    $          179.50
198 Le, Quan               $       1,313.04     $        1,313.04     $       2,626.08
199 Le, Sau                $         668.00     $          668.00     $       1,336.00
200 Le, Tam                $         136.07     $          136.07     $         272.14
201 Le, Tao                $         276.66     $          276.66     $          553.32
202 Le, Thanh              $         596.51     $          596.51     $       1,193.02
203 Le, Thao               $         194.56     $          194.56     $         389.12
204 Le, Thuy               $         579.22     $          579.22     $       1, 158.44
205 Le, Tran               $           89.31    $            89.31    $          178.62
206 Le, Trang              $           55.25    $            55.25    $          110.50
207 Le, True               $         407.16     $          407.16     $         814.32
208 Le, Tuan               $           68.44    $           68.44     $          136.88
209 Le, Tuyet              $           20.06    $           20.06     $           40.12
210 Le, Van                $       1,049.47     $        1,049.47     $       2,098.94


                                        Page 5of14
            Case 2:17-cv-00517-ER Document 37 Filed 12/07/18 Page 14 of 24
                Case 2:17-cv-00517-ER Document 35-3 Filed 08/16/18 Page 6of14
                                      SCHEDULE A

                                                       Liquidated
        Employee Name             Back wages                                Total Due
                                                        Damages
21 I Le, Vinh                 $           75.32    $           75.32    $         150.64
212 Le, Xem                   $           26.47    $           26.47    $           52.94
213 Le, Yen                   $          119.19    $          119.19    $         238.38
214 Lee, Linda                $       2,328.99     $       2,328.99     $      4,657.98
215 Lien, Diem                $           84.63    $           84.63    $         169.26
21E) Lieng Hy Ky              $          149.16    $          149.16    $        298.32
217      Lieng, Hy            $           66.50    $           66.50   $          133.00
218      Lieu, Ty            $            60.12    $           60.12   $          120.24
21 ()    Linh, Tuyet         $          103.94    $          103.94    $         207.88
22()     Loe, Phat           $            36.00   $            36.00   $           72.00
221      Long, Thein         $            22.00   $            22.00   $           44.00
'')')'")
         Long, Thien         $        1,226.13    $        1,226.13    $       2,452.26
223 Lopez, Elvis Alexis      $            66.31   $            66.31   $          132.62
224 Lopez, Lourdes           $            20.00   $            20.00   $           40.00
225 Lopez, Mike              $            57.32   $            57.32   $         114.64
226 Lopez, Paola             $        1,021.25    $        1,021.25    $       2,042.50
227 Lopez, Paula             $        2,752.66    $        2,752.66    $       5,505.32
228 Lor, Jennifer            $          440.60    $          440.60    $         881.20
229 Lu, Ba                   $          823.36    $          823.36    $       1,646.72
230 Lu, Hung                 $            59.00   $            59.00   $         118.00
231 Lu, Thao                 $          161.22    $          161.22    $         322.44
         Lu, Tuyen           $            72.00   $            72.00   $         144.00
233 Luc, Tuan                $          736.44    $          736.44    $       1,472.88
234 Luna, Carmen             $          448.32    $          448.32    $         896.64
         Luo, Tuan           $            24.00   $            24.00   $           48.00
236·Luong, Due               $          583.09    $          583.09    $       1,166.18
237 Luong, Nguyet            $          111.63    $          111.63    $         223.26
238 Luong, Nhung             $            77.00   $            77.00   $         154.00
239 Luu, An                  $        1,026.03    $        1,026.03    $       2,052.06
240 Luu, Dung                $            73.56   $            73.56   $         147.12
241 Luu, Hung                $            86.81   $            86.81   $         173.62
242 Luu, Thuong              $          150.57    $          150.57    $         301.14
243 Luu, Tien                $          306.50    $          306.50    $         613.00
244 Ly, Lan                  $          817.88    $          817.88    $       1,635.76
245 Ly, Siu                  $           23.38    $           23.38    $           46.76
246 Ly, Thong                $           34.00    $           34.00    $           68.00
247 Ly, Truong               $           20.31    $           20.31    $          40.62
248 M, Alisa                 $           26.00    $           26.00    $           52.00
249 Ma, Bi                   $           21.00    $           21.00    $          42.00
250 Madera, Miguel           $           87.78    $           87.78    $         175.56
251 Mai, Amanda              $          117.01    $          117.01    $         234.02
252 Mai, Truo                $           83.56    $           83.56    $         167.12


                                          Page 6of14
            Case 2:17-cv-00517-ER Document 37 Filed 12/07/18 Page 15 of 24
               Case 2:17-cv-00517-ER Document 35-3 Filed 08/16/18 Page 7 of 14
                                     SCHEDULE A

                                                       Liquidated
        Employee Name             Back wages                                Total Due
                                                        Damages
25:'   Maldonado, Cintya      $         116.88     $          116.88    $         233.76
254,   Maldonado, Ever        $         187.25     $          187.25    $         374.50
25:-~  Mancebo, Yolanda       $         443.22     $         443.22     $         886.44
25(J   Martinez, Carmen       $           96.32    $           96.32    $         192.64
257    Mauro, Flor            $      2,959.30      $       2,959.30    $       5,918.60
258    Mejia, Rosner         $        1,428.36     $       1,428.36    $       2,856.72
 25c) Melendez, Jennifer     $       1,464.59     $        1,464.59    $       2,929.18
26() Melendez, Sulelka       $          178.41    $           178.41   $         356.82
261 Mendez, Carlos           $           66.75    $            66.75   $          133.50
162 Mendez, Jennifer         $           32.63    $            32.63   $           65.26
26.:'1 Mendez, Sandra        $       5,451.59     $        5,451.59    $      10,903.18
264 Mendoza, Saul            $         208.16     $          208.16    $         416.32
265 Merly, Maria             $          172.44    $          172.44    $         344.88
266· Mihamad, Gilby          $           21.88    $            21.88   $           43.76
167 Molina, Cesar            $          151.57    $          151.57    $         303.14
268 Molina, Fabiola          $           90.13    $            90.13   $         180.26
269 Montanez, Alfredo        $          123.13    $          123.13    $         246.26
270 Morales, Wilson          $         570.00     $          570.00    $       1,140.00
271 Munoz, Braulio           $       2,679.69     $        2,679.69    $       5,359.38
272 Nam, Le                  $           39.94    $            39.94   $           79.88
273 Narcise, Scott           $         233.75     $          233.75    $         467.50
274 Nasera, Luis             $          106.25    $          106.25    $         212.50
275 Navarro, Edgar           $         428.00     $          428.00    $         856.00
176 Navarro, Israel          $       1,859.40     $        1,859.40    $       3,718.80
277 Navarro, Juan            $           56.50    $            56.50   $         113.00
278 Nga, Thuy                $           33.00    $            33.00   $           66.00
279 Ngo, Chan                $           39.38    $            39.38   $           78.76
280 Ngo, Chau                $           68.63    $            68.63   $         137.26
281 Ngo, Dung                $         139.19     $          139.19    $         278.38
282 Ngo, Garn                $       4,770.67     $       4,770.67     $       9,541.34
283 Ngo, Hoanh               $       1,868.12     $        1,868.12    $       3,736.24
284 Ngo, Oanh                $       1,058.45     $        1,058.45    $       2,116.90
285 Ngo, Trung               $       2,310.47     $       2,310.47     $       4,620.94
286 Ngo, Truong              $           77.44    $            77.44   $         154.88
287 Ngu, Trung               $           33.00    $            33.00   $           66.00
288 Nguyen, Anh              $         282.19     $          282.19    $         564.38
289 Nguyen, Ba               $         226.72     $          226.72    $         453.44
290 Nguyen, Bach             $           93.97    $           93.97    $         187.94
291 Nguyen, Bao              $           61.00    $           61.00    $         122.00
292 Nguyen, Bay              $         100.44     $          100.44    $         200.88
293 Nguyen, Be               $           23.00    $           23.00    $          46.00
294 Nguyen, Bi               $           64.34    $           64.34    $         128.68


                                          Page 7of14
         Case 2:17-cv-00517-ER Document 37 Filed 12/07/18 Page 16 of 24
            Case 2:17-cv-00517-ER Document 35-3 Filed 08/16/18 Page 8of14
                                    SCHEDULE A

                                                  Liquidated
    Employee Name             Back wages                               Total Due
                                                   Damaees
 295 Nguyen, Bieh         $         334.75    $          334.75    $         669.50
 296· Nguyen, Biet        $          95.59    $           95.59    $         191.18
297 Nguyen, Binh         $           83.03    $           83.03    $         166.06
298 Nguyen, Chau         $           65.69   $            65.69    $         131.38
29c) Nguyen, Chi         $        1,072.44   $         1,072.44    $      2,144.88
30() Nguyen, Cung        $           29.75   $            29.75   $           59.50
 30 I Nguyen, Danh       $           69.88   $            69.88   $          139.76
302 Nguyen, Dao          $          117.94   $           117.94   $         235.88
30~' Nguyen, Den         $           55.00   $            55.00   $          110.00
304 Nguyen, Dinh         $           64.38   $            64.38   $          128.76
305. Nguyen, Due         $       1,207.27    $        1,207.27    $       2,414.54
30E) Nguyen, Dung        $           22.00   $            22.00   $           44.00
307 Nguyen, Em           $       2,905.11    $        2,905.11    $       5,810.22
308 Nguyen, Gai          $          392.13   $           392.13   $         784.26
309· Nguyen, Gaiu        $           20.25   $            20.25   $           40.50
31() Nguyen, Gaiv        $           70.19   $            70.19   $         140.38
311 Nguyen, Gaui         $           88.50   $            88.50   $         177.00
312 Nguyen, Gian         $           57.00   $            57.00   $         114.00
313 Nguyen, Giau         $         920.27    $          920.27    $       1,840.54
314 Nguyen, Ha           $         930.15    $          930.15    $       1,860.30
315 Nguyen, Hai          $         724.53    $          724.53    $       1,449.06
316· Nguyen, Hanh        $         223.94    $          223.94    $         447.88
317 Nguyen, Hein         $           53.38   $            53.38   $         106.76
318 Nguyen, Hien         $         723.57    $          723.57    $       1,447.14
319 Nguyen, Hkhoa        $           23.25   $            23.25   $           46.50
320 Nguyen, Hoa          $           20.00   $            20.00   $           40.00
321 Nguyen, Hoang        $       1,421.82    $        1,421.82    $       2,843.64
      Nguyen, Hue        $         281.91    $          281.91    $         563.82
323   Nguyen, Hung       $         404.36    $          404.36    $         808.72
324 Nguyen, Huong        $           24.31   $            24.31   $           48.62
325 Nguyen, Khang        $           95.00   $            95.00   $         190.00
326 Nguyen, Khoa         $         504.78    $          504.78    $       1,009.56
327 Nguyen, Lam          $           86.75   $            86.75   $         173.50
328 Nguyen, Lan          $         555.19    $          555.19    $       1,110.38
329 Nguyen, Lee          $       3,683.57    $        3,683.57    $       7,367.14
330 Nguyen, Lieu         $           81.50   $            81.50   $         163.00
331 Nguyen, Loe          $         129.00    $          129.00    $         258.00
332 Nguyen, Long         $       3,914.95    $        3,914.95    $       7,829.90
333 Nguyen, Mai          $         129.38    $          129.38    $         258.76
334 Nguyen, Minh         $         108.81    $          108.81    $         217.62
335 Nguyen, Nga          $         181.63    $          181.63    $         363.26
336 Nguyen, Nghi         $         575.59    $          575.59    $       1,151.18


                                      Page 8of14
          Case 2:17-cv-00517-ER Document 37 Filed 12/07/18 Page 17 of 24
             Case 2:17-cv-00517-ER Document 35-3 Filed 08/16/18 Page 9 of 14
                                   SCHEDULE A

                                                    Liquidated
    Employee Name               Back wages                              Total Due
                                                     Damaees
337 Nguyen, Ngoc            $           35.88   $          35.88    $           71.76
338 Nguyen, Nguyet          $          155.31   $         155.31    $         310.62
33t) Nguyen, Nhung          $         282.75    $        282.75     $         565.50
34() Nguyen, Ninh           $           66.94   $          66.94    $         133.88
34 I Nguyen, Phuong         $       1,074.10    $      1,074.10     $      2,148.20
342 Nguyen, Quang           $         316.52    $        316.52     $         633.04
343 Nguyen, Que             $           98.57   $          98.57    $         197.14
344 Nguyen, Qui             $           94.56   $          94.56   $          189.12
34)- Nguyen, Quy           $        1,438.67    $      1,438.67    $       2,877.34
346 Nguyen, Sa             $            69.13   $          69.13   $          138.26
347 Nguyen, Tam            $            80.13   $          80.13   $          160.26
348' Nguyen, Tan           $          113.22    $        113.22    $         226.44
349 Nguyen, Thanh          $        1,173.61    $      1,173.61    $       2,347.22
35() Nguyen, Tho           $          981.22    $        981.22    $       1,962.44
351 Nguyen, Thu            $          147.50    $        147.50    $         295.00
      Nguyen, Thuc         $            29.00   $          29.00   $           58.00
    ; Nguyen, Thuy         $            84.94   $          84.94   $         169.88
354 Nguyen, Tien           $          106.57    $        106.57    $         213.14
355 Nguyen, Tina           $            49.63   $          49.63   $           99.26
356· Nguyen, Tram          $          135.00    $        135.00    $         270.00
357 Nguyen, Tran           $            54.13   $          54.13   $         108.26
358 Nguyen, Trang          $            73.94   $          73.94   $         147.88
" -(
J.) I Nguyen, Trieu        $            32.00   $          32.00   $           64.00
36() Nguyen, Trina         $            30.00   $          30.00   $           60.00
361 Nguyen, Trung          $            44.38   $          44.38   $           88.76
362 Nguyen, Tu             $          933.03    $        933.03    $       1,866.06
363 Nguyen, Tuan           $        1,818.82    $      1,818.82    $       3,637.64
364 Nguyen, Tuan Jr.       $          582.19    $        582.19    $       1,164.38
365 Nguyen, Tuong          $            26.19   $          26.19   $           52.38
366 Nguyen, Van            $          228.07    $        228.07    $         456.14
367 Nguyen, Vi             $          141.97    $        141.97    $         283.94
368 Nguyen, Vinh           $          128.13    $        128.13    $         256.26
369 Nguyen, Vy             $           34.63    $         34.63    $           69.26
370 Nguyen, Xa             $           79.78    $         79.78    $         159.56
371 Nguyen, Xem            $           68.25    $         68.25    $         136.50
372 Nguyen, Xiu            $           25.50    $         25.50    $           51.00
373 Nguyen, Yen            $           42.00    $         42.00    $           84.00
374 Nguyet, Minh           $          122.55    $        122.55    $         245.10
375 Nhung, Tran            $           60.38    $         60.38    $         120.76
376 Ortiz, Alexis          $         426.35     $       426.35     $         852.70
377 Ortiz, Angel           $           29.38    $         29.38    $           58.76
378 Ortiz, Carlos          $           28.38    $         28.38    $           56.76


                                        Page 9of14
          Case 2:17-cv-00517-ER Document 37 Filed 12/07/18 Page 18 of 24
            Case 2:17-cv-00517-ER Document 35-3 Filed 08/16/18 Page 10 of 14
                                  SCHEDULE A

                                                 Liquidated
    Employee Name             Back wages                             Total Due
                                                  Damaees
 37c~Pan, Danny           $          65.69   $           65.69   $         131.38
 38() Pan, Dora           $          57.94   $           57.94   $         115.88
 38 l Pan, Jiao           $          54.50   $           54.50   $         109.00
 382 Paniagua, Maria      $         622.69   $         622.69    $       1,245.38
38.:'' Patel, Bela        $         539.94   $         539.94    $       1,079.88
384 Patel, Bharti         $          44.13   $          44.13    $          88.26
385 Patel, Kokila         $      1,518.39    $       1,518.39    $      3,036.78
386 Patel, Manu Bhai      $         285.63   $         285.63    $         571.26
387 Patel, Milan          $          51.13   $          51.13    $         102.26
388 Patel, Pintu          $         219.75   $         219.75    $         439.50
389 Patel, Priti          $        485.63    $         485.63    $         971.26
39() Patel, Raj           $         258.50   $         258.50    $         517.00
391 Patel, Rajani         $      4, 181.17   $       4,181.17    $      8,362.34
392 Patel, Ramesh         $      3,415.28    $       3,415.28    $      6,830.56
393 Patel, Raoji          $      2,062.17    $       2,062.17    $      4,124.34
394 Patel, Skatula        $         119.96   $         119.96    $         239.92
395 Patel, Vithal         $        261.57    $         261.57    $         523.14
39E) Pena, Lizzette       $          52.44   $          52.44    $         104.88
397 Perez, Blanca         $      1,694.12    $       1,694.12    $      3,388.24
398 Perez, Paola          $        205.05    $         205.05    $        410.10
399· Pham, Cuc            $         172.88   $         172.88    $        345.76
40() Pham, Kieu           $      1,868.70    $       1,868.70    $      3,737.40
401 Pham, Nga             $         170.04   $         170.04    $         340.08
402 Pham, Nghia           $          79.13   $          79.13    $         158.26
403 Pham, Van             $        820.61    $         820.61    $      1,641.22
404 Pham, Vu              $        638.38    $         638.38    $      1,276.76
405 Pham, Yen             $          22.00   $          22.00    $          44.00
406·Pham, Yvonne          $          54.94   $          54.94    $         109.88
407 Phan, Jimmy           $          70.57   $          70.57    $         141.14
408 Phan, Lam             $      1,284.11    $       1,284.11    $      2,568.22
409 Phan, Nga             $        451.76    $         451.76    $        903.52
410 Phan, Thach           $          20.00   $          20.00    $          40.00
41 I Phan, Vinh           $          26.00   $          26.00    $          52.00
412 Phan, Yvonne          $          44.44   $          44.44    $          88.88
413 Phung,Loc             $        115.45    $         115.45    $        230.90
414 Phung, Luc            $        341.25    $         341.25    $        682.50
415 Phuong, Dat           $          74.00   $          74.00    $        148.00
416 Quang, Nhi            $        275.63    $         275.63    $        551.26
417 Quang, Ut             $        139.32    $         139.32    $        278.64
418 Quintero, Daysi       $        281.25    $         281.25    $        562.50
419 Radames, Hector       $      1,886.81    $       1,886.81    $      3,773.62
420 Ramirez, Agripina     $          62.19   $          62.19    $        124.38


                                     Page 10of14
         Case 2:17-cv-00517-ER Document 37 Filed 12/07/18 Page 19 of 24
           Case 2:17-cv-00517-ER Document 35-3 Filed 08/16/18 Page 11 of 14
                                       SCHEDULE A

                                                      Liquidated
    Employee Name                Back wages                                Total Due
                                                      Dama~es
 42 I Raudales, Kayla        $           45.00    $           45.00    $           90.00
 422 Reyes, Miguel           $           20.00    $           20.00    $          40.00
 423 Reyes, Norma            $          28.13     $           28.13    $           56.26
 424 Richiez, Altagracia     $       1,795.42     $       1,795.42     $      3,590.84
 425 Richiez, Frances       $          666.84     $         666.84     $       1,333.68
 426) Rico, Jesus           $        1,408.88    $        1,408.88     $      2,817.76
 427 Rivera, Esperanza      $          513.44    $          513.44    $        1,026.88
428 Rivera, Kevin           $           54.88    $           54.88    $          109.76
429 Rivera, Lourdes Kathy   $          127.69    $          127.69    $          255.38
43() Rivera, Marilyn        $          105.31    $          105.31    $          210.62
431 Rodriguez, Luis         $           43.91    $           43.91    $           87.82
432 Rodriguez, Myrna        $           48.00    $           48.00    $           96.00
433 Rodriguez, Wilson       $           84.13    $           84.13    $          168.26
434 Rojas, Willie           $          703.47    $          703.47    $       1,406.94
435 Roman, Esther           $           35.53    $           35.53    $           71.06
436 Rosario, Juan           $           30.00    $           30.00    $           60.00
437 Rosario, Liden          $          229.31    $         229.31     $         458.62
438 Rous, Nita              $           30.00    $           30.00    $           60.00
439 Sam, Maya               $          172.88    $          172.88    $          345.76
440 Sanchez, Ana            $       1,425.45     $       1,425.45     $       2,850.90
441 Sanchez, David          $          155.57    $          155.57    $         311.14
442 Sanh, Thach             $       4,395.48     $       4,395.48     $       8,790.96
443 Santiago, Hector        $           80.00    $           80.00    $          160.00
444 Santiago, Madewska      $           76.25    $           76.25    $          152.50
445 Santiago, Naduwska      $           78.00    $           78.00    $          156.00
446 Santiago, Santos        $       6,959.95     $       6,959.95     $      13,919.90
447 Sau, Maya               $           21.00    $           21.00    $           42.00
448 Scuffront, Grecia       $           85.34    $           85.34    $          170.68
449 Senh, Tang              $           36.00    $           36.00    $           72.00
450 Sierra, Glenda          $           93.03    $           93.03    $         186.06
451 Sin, Viet               $         134.81     $         134.81     $         269.62
452 Sinh, Be                $           79.31    $           79.31    $         158.62
453 Son, Mary               $       1,165.70     $       1,165.70     $       2,331.40
454 Son, Truong             $       2,097.26     $       2,097.26     $       4,194.52
455 Sonny, Mom              $           51.63    $           51.63    $         103.26
456 Soriany, Algeni         $           22.44    $           22.44    $           44.88
457 Souffront, Grecia       $           57.32    $           57.32    $         114.64
458 Strohl, Tiffany         $       1,098.92     $       1,098.92     $       2,197.84
459 Sua, Ha                 $         125.69     $         125.69     $         251.38
460 Suarez, Miguel Lopez    $         409.66     $         409.66     $         819.32
461 Suarez-Lopez, Miguel    $         559.07     $         559.07     $       1,118.14
462 Suero, Glenda           $           79.25    $           79.25    $         158.50


                                        Page 11of14
          Case 2:17-cv-00517-ER Document 37 Filed 12/07/18 Page 20 of 24
             Case 2:17-cv-00517-ER Document 35-3 Filed 08/16/18 Page 12of14
                                   SCHEDULE A

                                                     Liquidated
     Employee Name              Back wages                                 Total Due
                                                      Dama2es
463 Tan, Tram               $           60.00    $            60.00    $         120.00
464, Tang, Hieu (T.)        $         606.59     $          606.59     $       1,213.18
46.:-~Tang, Lan             $         297.50     $          297.50     $         595.00
46EJ Teo, Ty                $         220.50     $          220.50     $         441.00
467 Thach, Phan             $         543.03     $          543.03     $       1,086.06
468 Thai, Binh              $         858.15     $          858.15     $       1,716.30
46C) Thai, Luong            $          21.00     $           21.00     $          42.00
47( l Thai, Nga             $         130.75     $          130.75     $         261.50
 47 l Thai, Nghia          $          175.75     $          175.75     $         351.50
472 Thai, Van              $         417.25     $          417.25     $          834.50
47.:'1 Thu, Anh            $         304.88     $          304.88     $          609.76
474 Thuy, Minh             $       1,057.72     $        1,057.72     $       2,115.44
475 Thy, Chan              $           22.00    $            22.00    $           44.00
476.· Tien, Phuoc          $          128.05    $           128.05    $          256.10
477 Tien, Thuy             $           28.00    $            28.00    $           56.00
478 Tieu, Linh             $         301.76     $          301.76     $         603.52
47c} Torres, Edgardo       $         607.16     $          607.16     $       1,214.32
48() Trach, Minh           $           84.00    $            84.00    $          168.00
481 Tran, Anh              $       2,387.70     $        2,387.70     $       4,775.40
482 Tran, Be               $           74.00    $            74.00    $          148.00
483 Tran, Cu               $           34.00    $            34.00    $           68.00
484 Tran, Cuong            $           49.38    $            49.38    $           98.76
485 Tran, Dao              $         676.66     $          676.66     $       1,353.32
486 Tran, Ha               $       2,533.20     $        2,533.20     $       5,066.40
487 Tran, Hau              $         159.84     $          159.84     $         319.68
488 Tran, Hoa              $           23.50    $            23.50    $           47.00
489 Tran, Hoang            $           85.34    $            85.34    $         170.68
490 Tran, Houng            $         158.63     $          158.63     $         317.26
491 Tran, Hung             $           26.13    $            26.13    $           52.26
492 Tran, Huong            $         306.00     $          306.00     $         612.00
493 Tran, Katie            $           87.63    $            87.63    $         175.26
494 Tran, Kevin            $           93.13    $            93.13    $         186.26
495 Tran, Lai              $         442.00     $          442.00     $         884.00
496 Tran, Le               $       2,250.20     $       2,250.20      $       4,500.40
497 Tran, Linh             $           30.00    $            30.00    $           60.00
498 Tran, Linh Hue         $           29.75    $            29.75    $           59.50
499 Tran, Long             $           36.00    $            36.00    $           72.00
500 Tran, Minh             $       1,072.03     $        1,072.03     $       2,144.06
501 Tran, Nhung            $       1,945.92     $        1,945.92     $       3,891.84
502 Tran, Phan             $         311.97     $          311.97     $         623.94
503 Tran, Phung            $          62.38     $           62.38     $         124.76
504 Tran, Tai              $           79.38    $           79.38     $         158.76


                                       Page 12of14
          Case 2:17-cv-00517-ER Document 37 Filed 12/07/18 Page 21 of 24
             Case 2: 17-cv-00517-ER Document 35-3 Filed 08/16/18 Page 13 of 14
                                    SCHEDULE A

                                                     Liquidated
    Employee Name               Back wages                                 Total Due
                                                      Dama2es
505 Tran, Tam               $         179.48     $          179.48     $         358.96
50t) Tran, Thanh            $           34.38    $            34.38    $           68.76
507 Tran, Tien              $       1,426.39     $       1,426.39      $      2,852.78
508 Tran, Tony              $         156.13     $          156.13     $         312.26
soc) Tran, Trung            $         160.07     $          160.07     $         320.14
510 Tran, Tuyen             $         145.32     $          145.32     $        290.64
511 Tran, Van               $         105.88     $          105.88     $        211.76
512 Tran, Xuan              $         121.00     $          121.00     $        242.00
513 Trang, Trieu            $          77.00     $           77.00    $          154.00
514 Trieu, Trang           $           48.00     $           48.00    $           96.00
515 Trinh, Liem            $           28.00     $           28.00    $           56.00
 5lc) Trong, Nuong         $          164.38     $         164.38     $         328.76
 517 Troung, Nuong         $         239.56     $          239.56     $         479.12
518. Troung, Xuyen         $         984.94     $          984.94     $       1,969.88
519 Trung, Xuyen           $       3,577.72     $        3,577.72     $       7,155.44
52() Truong, Chuc          $           20.25    $            20.25    $           40.50
521 Truong, Hoa            $         516.94     $          516.94     $       1,033.88
522 Truong, Loan           $         218.13     $          218.13     $         436.26
      Truong, Nuong        $         878.00     $          878.00     $       1,756.00
524 Truong, Xuyan          $         253.32     $          253.32     $         506.64
525 Truong, Xuyen          $       2,104.06     $        2,104.06     $       4,208.12
526 Tuyet, Hong            $           65.88    $            65.88    $         131.76
527 Tuyet, Ngoc            $         311.06     $          311.06     $         622.12
528 Ulloa, Orchid          $         671.78     $          671.78     $       1,343.56
529 Urena, Amaris          $           83.44    $            83.44    $         166.88
530 Utle, Ng               $           41.00    $            41.00    $           82.00
531 Uyen, Phuong           $         370.57     $          370.57     $         741.14
532 V, Outhai              $         113.57     $          113.57     $         227.14
533 Valentin, Floremeia    $         647.44     $          647.44     $       1,294.88
534 Van, Chan              $           47.13    $            47.13    $           94.26
535 Vasquez, Isaac         $           40.00    $            40.00    $           80.00
536 Vasquez, Larissa       $           59.75    $            59.75    $         119.50
537 Villa, Alicia          $       3,737.93     $       3,737.93      $       7,475.86
538 Vo, Chi                $           78.75    $            78.75    $         157.50
539 Vo, Cuong              $         126.06     $          126.06     $         252.12
540 Vo, Ha                 $         182.88     $          182.88     $         365.76
541 Vo, Kim                $           34.50    $           34.50     $           69.00
542 Vo, Oanh               $         252.82     $         252.82      $         505.64
543 Vo, Quang              $          30.38     $           30.38     $          60.76
544 Vong, Nicky            $          32.63     $           32.63     $          65.26
545 Vongkingkee, Vanh      $           81.88    $           81.88     $         163.76
546 Vonguixay, Nicky       $         173.50     $          173.50     $         347.00


                                       Page 13of14
         Case 2:17-cv-00517-ER Document 37 Filed 12/07/18 Page 22 of 24
           Case 2:17-cv-00517-ER Document 35-3 Filed 08/16/18 Page 14of14
                                 SCHEDULE A

                                                Liquidated
    Employee Name            Back wages                            Total Due
                                                 Dama2es
547 Vonguixay, Vanh      $          86.25   $          86.25   $        172.50
548 Vu, Hoa              $       1,457.83   $       1,457.83   $      2,915.66
549 Vu, Truong           $         151.00   $         151.00   $        302.00
550 Vuong, Hue           $          92.88   $          92.88   $        185.76
551 Vy, Thuy             $          63.19   $          63.19   $        126.38
552 Xuyen, Truong        $          35.94   $          35.94   $         71.88
553 Yen, Bach            $         807.87   $         807.87   $      1,615.74
554 Yin, Hei             $          31.50   $          31.50   $         63.00
555 Zhang, Kevin         $         172.01   $         172.01   $        344.02
556 Zhang, Lisa          $         104.31   $         104.31   $        208.62
             TOTAL       $     274,183.32   $     274,183.32   $    548,366.64




                                     Page 14of14
Case 2:17-cv-00517-ER Document 37 Filed 12/07/18 Page 23 of 24
   Case 2:17-cv-00517-ER Document 35-4 Filed 08/16/18 Page 1of2
                               Exhibit B
                     Installment Payment Agreement
 Fox Bindery, Inc. a/k/a Fox Group and Henry J. Fox (Case ID# 1698143)

  Payment                                                   Total P& I
  Number          ])ate Due   Principal Due Interest Due       Due
      1        9/15/2018          $31,600.00      $465.74     $32,065.74
      2        10/15/2018           $1,900.00     $424.74       $2,324.74
      3        11/15/2018           $1,900.00     $437.28       $2,337.28
      4        12/15/2018           $1,900.00     $421.62       $2,321.62
      5        01/15/2019           $1,900.00     $434.06      $2,334.06
      6        02/15/2019          $1,900.00      $432.44      $2,332.44
      7        03/15/2019         $12,200.00      $389.14     $12,589.14
      8       04/15/2019           $2,713.20      $420.47      $3,133.67
      9       05/15/2019           $2,713.20      $404.67      $3,117.87
     10       06/15/2019           $2,713.20      $415.86      $3,129.06
     11       07/15/2019           $2,713.20      $400.21      $3,113.41
     12       08/15/2019           $2,713.20     $411.25       $3,124.45
     13       09/15/2019          $14,791.67     $408.95      $15,200.62
     14        10/15/2019          $4,791.67     $383.60       $5,175.27
     15        11/15/2019          $4,791.67     $392.31       $5,183.98
     16       12/15/2019           $4,791.67     $375.72       $5,167.39
     17       01/15/2020           $4,791.67     $384.17       $5,175.84
     18       02115/2020           $4,791.67     $380.10       $5,171.77
    19        03/15/2020           $4,791.67     $351.77       $5,143.44
    20        04/15/2020           $4,791.67     $371.96       $5,163.63
    21        05/15/2020           $4,791.67     $356.03       $5,147.70
    22        06/15/2020           $4,791.67     $363.83       $5,155.50
    23        07115/2020           $4,791.67     $348.15       $5,139.82
    24        08/15/2020           $4,791.67     $355.69       $5,147.36
    25        09/15/2020           $7,500.00     $351.62       $7,851.62
    26        10/15/2020           $7,500.00     $334.11       $7,834.11
    27        11/15/2020           $7,500.00     $338.88       $7,838.88
    28        12/15/2020           $7,500.00     $321.78       $7,821.78
    29        01/15/2021           $7,500.00     $326.14       $7,826.14
    30        02/15/2021           $7,500.00     $319.77       $7,819.77
    31        03/15/2021           $7,500.00     $283.07       $7,783.07
    32        04/15/2021           $7,500.00     $307.03       $7,807.03
    33        05/15/2021           $7,500.00     $290.96       $7,790.96
    34        06/15/2021           $7,500.00     $294.29       $7,794.29
    35        07 /15/2021          $7,500.00     $278.63       $7,778.63
    36        08/15/2021           $7,500.00     $281.55       $7,781.55
    37        09/15/2021         $10,333.33      $275.18     $10,608.51
    38        10/15/2021         $10,333.33      $257.81     $10,591.14



                                   1
CaseCase
     2:17-cv-00517-ER   Document 37 Filed 12/07/18 Page 24 of 24
         2:17-cv-00517-ER Document 35-4 Filed 08/16/18 Page 2 of 2
                               Exhibit B


    Payment                                                  Total P& I
    Number         Date Due   Principal Due Interest Due        Due
       39        11/15/2021       $10,333.33      $257.63      $10,590.96
       40        12/15/2021       $10,333.33      $240.82      $10,574.15
       41        01/15/2022       $10,333.33      $240.07      $10,573.40
       42        02/15/2022       $10,333.33      $231.30      $10,564.63
       43        03/15/2022       $10,333.33      $200.99      $10,534.32
       44        04/15/2022       $10,333.33      $213.74      $10,547.07
       45        05/15/2022       $10,333.33      $198.36      $10,531.69
       46        06/15/2022       $10,333.33      $196.19      $10,529.52
       47        07/15/2022       $10,333.33      $181.37      $10,514.70
       48        08/15/2022       $10,333.33      $178.64      $10,511.97
       49        09/15/2022       $16,666.67      $169.86      $16,836.53
       50        10/15/2022       $16,666.67      $150.68      $16,817.35
       51        11/15/2022       $16,666.67      $141.55      $16,808.22
       52        12/15/2022       $16,666.67      $123.29      $16,789.96
       53        01/15/2023       $16,666.67      $113.24      $16,779.91
       54        02/15/2023       $16,666.67       $99.09      $16,765.76
       55        03/15/2023       $16,666.67       $76.71      $16,743.38
       56        04/15/2023       $16,666.67       $70.78      $16,737.45
       57        05/15/2023       $16,666.67       $54.79      $16,721.46
       58        06/15/2023       $16,666.67       $42.47      $16,709.14
       59        07/15/2023       $16,666.67       $27.40      $16,694.07
       60        08/15/2023      $16,666.67        $14.16      $16,680.83
      61*        09/15/2023      $50,000.00     $2,543.84      $52,543.84
                              $ 598,366.04 $ 19,557.55      $ 617,923.59

*Civil Money Penalty




                                  2
